Knowlton, C. J.
This is an action upon a promissory note. The defendant was defaulted on December 26, 1907, and an order was made that judgment be entered on the first Monday of February, 1908. On December 27 the plaintiff gave the defendant a notice that on December 28, at eleven o’clock, in the judges’ lobby of the Superior Court, he should make a motion, of which he enclosed a copy, for an entry of judgment in the case on the first Monday of January, 1908. At the hearing on this motion it was allowed, and judgment ordered accordingly. From this order the defendant appealed to this court.
The defendant rests his argument upon the Second Standing Order of the Superior Court, relating to business in Suffolk County, which provides for a daily motion list, and prescribes the method for putting motions on this list and the notices to be given. He contends that, inasmuch as the motion was not put on the list and the notice given was not such as is required for *337the hearing of motions on the list, the court had no jurisdiction to make the order. This contention is founded on the assumption that the rule forbids the hearing of any motion that is not entered on the motion list. The assumption is erroneous. The rule was not intended to limit the power of any judge to hear a motion in any other session of the court, or in chambers, when the circumstances are such as to make a hearing proper.
In the present case a reasonable notice was given of the time and place at which the motion would be presented for hearing, together with a copy of the motion. The court had jurisdiction to hear it, and the order must be

Judgment affirmed.